COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 KENTHY LEE FLETCHER,                           §
                                                              No. 08-13-00043-CR
          Appellant,                            §
                                                                 Appeal from the
 v.                                             §
                                                          County Criminal Court No. 1
 THE STATE OF TEXAS,                            §
                                                            of Tarrant County, Texas
          Appellee.                             §
                                                                  (TC#1221731)
                                                    §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be modified to reflect Appellant’s plea of true to the enhancement paragraph

alleged in the indictment. We therefore affirm the judgment of the trial court as modified. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF SEPTEMBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating